Citation Nr: 1214704	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-16 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residual gastrointestinal reflux disease (GERD) from internal parasites, hookworm, and acute gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that the appellant requested a hearing before a decision review officer (DRO) in connection with the current claims.  The DRO hearing was scheduled and subsequently held in March 2009 at the Indianapolis RO.  The appellant testified at that time and the hearing transcript is of record.

The Board notes that the Veteran filed a notice of disagreement with respect to a claim for entitlement to an initial compensable evaluation for bilateral tinea pedis in February 2007.  The RO subsequently issued a statement of the case regarding this issue in April 2008.  The Veteran did not file a substantive appeal regarding this issue and, therefore, the issue of entitlement to an initial compensable evaluation for bilateral tinea pedis is not before the Board for appellate review.

In addition to the issues listed above, the Board notes that the Veteran perfected an appeal regarding the issue of entitlement to service connection for chloracne.  In a June 2009 RO rating decision, the Veteran was granted service connection for chloracne.  As this represents a complete grant of the issue on appeal, the issue is no longer in appellate status.

In written argument dated in March 2012, the veteran's accredited representative raised the issues of entitlement to a compensable evaluation for bilateral tinea pedis and entitlement to a compensable evaluation for chloracne.  As these matters are not currently developed or certified for appellate review, it is referred to the RO for appropriate action.

The issue of entitlement to an initial evaluation in excess of 30 percent disabling for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent evidence shows no relationship between the Veteran's residual GERD and his active duty service.


CONCLUSION OF LAW

The criteria for service connection for residual GERD from internal parasites, hookworm, and acute gastritis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide; in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in March 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed condition.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  Private treatment records from Dr. M. and the records associated with the Veteran's application for Social Security Administration disability insurance have been associated with the claims file.  The appellant was afforded a VA medical examination in May 2006.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for residual GERD from internal parasites, hookworm, and acute gastritis.

Service treatment records reveal that in July 1969 the Veteran was admitted for intestinal parasites.  In August 1969 the Veteran was diagnosed with gastritis and viral enteritis.  In December 1969 the Veteran was noted to have vague gastrointestinal complaints.  It was noted that hookworm eggs were discovered in the Veteran's stool.  In another December 1969 treatment note, it was reported that the Veteran had a past diagnosis of hookworms.  The Veteran was instructed on a fat restricted diet in December 1969.  In August 1970 the Veteran continued to have a notation of hookworms and in September 1970 it was noted that he was still positive for hookworms.  In September 1970 laboratory tests revealed both no parasites and hookworm ova.  In a Report of Medical History at separation, dated in November 1970, the Veteran reported stomach, liver or intestinal trouble.  He was noted to have a history of hookworm in the Republic of Vietnam in 1969.  No disorder was noted on the Report of Medical Examination in November 1970.

Post service the Veteran was diagnosed with GERD on multiple occasions including in October 2004, January 2005, March 2005, and April 2005.

In September 2005, the Veteran indicated that he was treated in Vietnam for internal parasites.  In October 2005 the Veteran reported that he had a knot in his stomach since he left Vietnam.  Also in October 2005, the Veteran indicated that his time in Vietnam was limited due to parasites.  In February 2006 the Veteran was noted to have reported that he was told to never give blood because of parasites he had in Vietnam.  

In May 2006 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  Review of the service treatment records revealed that the Veteran was hospitalized for acute gastritis and viral enteritis in service.  In addition, the Veteran was found to have intestinal parasites.  He was treated for hookworms in December 1969.  The Veteran was noted to have been evaluated for hookworms in August 1970 and treated again.  The Veteran was retested in September 1970 and was found to be still positive but eosinophilia was gone.  The Veteran had a history of GERD and stated that he was diagnosed with the condition seven years prior to the examination.  After examination the Veteran was diagnosed with GERD which was not caused by or a result of the Veteran's in service intestinal parasites, acute gastritis, and/or viral enteritis.  The Veteran stated that he recovered from his illnesses that he sustained while in the military and that his GERD was diagnosed seven years prior to the examination, several years after his military service.  The Veteran's "O and P" testing was negative for parasites and egg; therefore, the Veteran's GERD was found to not be caused by or a result of the Veteran's in service intestinal parasites, acute gastritis, and/or viral enteritis.

At a DRO hearing in March 2009 the Veteran indicated that he was diagnosed with GERD first by Dr. M. in 1983 and that he remembered using over the counter medications for his gastrointestinal symptoms since the 1970's.

The Board finds that entitlement to service connection for residual GERD from internal parasites, hookworm, and acute gastritis, is not warranted.  The Board acknowledges that the Veteran was treated for acute gastritis, viral enteritis, and for hookworms in service.  However, there is no indication in the post service treatment records of any gastrointestinal disability until October 2004, many years after separation from service.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

After examination in May 2006, the examiner noted that the Veteran had GERD; however, the examiner rendered the opinion that the Veteran's GERD was unrelated to the Veteran's acute gastritis, viral enteritis, and/or hookworms in service.  The examiner noted that the Veteran did not have any gastrointestinal condition for many years after separation from service and that the Veteran's conditions resolved during service.  In addition, the examiner noted that the Veteran's "O and P" testing was negative for parasites and egg; therefore, the Veteran's GERD was not caused by or a result of the Veteran's in service intestinal parasites, acute gastritis, and/or viral enteritis.

The Board acknowledges that the Veteran has indicated that he had gastroinstinal difficulties since the early 1970's that he treated with over the counter medications; however, although the Veteran is competent to report these symptoms, the Board finds the opinion of the examiner more probative in light of the substantial treatment records for orthopedic disabilities that do not reveal any notation of a gastrointestinal condition prior to the Veteran's first noted report of gastrointestinal symptoms.

As the preponderance of the evidence is against a finding that the Veteran's current gastrointestinal disability is related to the Veteran's active service, to include the Veteran's acute gastritis, viral enteritis, and hookworms in service, entitlement to service connection for residual GERD is denied.


ORDER

Service connection for residual gastrointestinal reflux disease from internal parasites, hookworm, and acute gastritis, is denied.


REMAND

The Veteran seeks entitlement to an initial evaluation in excess of 30 percent disabling for PTSD.

The most recent VA examination evaluating the Veteran's PTSD disability was performed in April 2006.  Since that time, at a hearing before a DRO in March 2009 the Veteran indicated that his symptoms had become more severe in the prior few years because of the depth he has delved into his condition.  As such, the Board notes that this indicates that the Veteran's condition may have worsened.  Therefore, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Since the claims file is being returned it should be updated to include VA treatment records compiled since May 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since May 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner must indicate the impact of the Veteran's PTSD on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


